          Case 2:19-cv-00323-PMW Document 4 Filed 05/21/19 Page 1 of 2




BARBARA K. BERRETT (4273)
ZACHARY C. MYERS (15302)
BERRETT & ASSOCIATES, L.C.
Washington Federal Building
405 South Main Street, Suite 1050
Salt Lake City, UT 84111
Phone 801-531-7733
bberrett@berrettandassoc.com
zmyers@berrettandassoc.com

Attorneys for Plaintiff


                             UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


STEVEN CONNER                                             NOTICE OF SETTLEMENT

       Plaintiff,


v.
                                                             Case No. 2:19-cv-00323

GENEVA ROCK PRODUCTS, INC.,                                   Judge Paul M. Warner
BRIAN RICHMANN,

               Defendants.

       Plaintiff by and through his counsel of record, hereby provide notice to this Court that he

has reached a settlement with Geneva Rock in this matter. The parties will be filing a stipulation

and proposed order for dismissal in the near future.

       DATED this 21st day of May, 2019.

                                             BERRETT & ASSOCIATES, L.C.

                                             /s/ Kyle C. Thompson
                                             BARBARA K. BERRETT
                                             ZACHARY C. MYERS
                                             Attorneys for Plaintiff
         Case 2:19-cv-00323-PMW Document 4 Filed 05/21/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of May, 2019, I caused the foregoing to be

electronically filed using the CM/ECF filing and a copy will be email to the following:


       Debra Turner, Esq., MBA, SPHR, SHRM-SCP
       175 West 200 South, Suite 2005
        Salt Lake City UT 84101
       dturner@employerscouncil.org


                                                                                  /s/ Sherry Snow




                                                2
